DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021, has been entered.

Acknowledgments
In the reply, filed on October 27, 2021, Applicant amended claims 1, 8, 12, and 15.
Applicant cancelled claims 13, 17, and 18.
In the final rejection of June 11, 2021, Examiner objected to the Drawings under 37 CFR 1.83(a). Applicant cancelled claim 13. Objection is withdrawn.
Examiner objected to claims 8 and 12. Applicant amended claims 8 and 12. Objection is withdrawn.
Examiner rejected claim 13 under 35 USC 112(b). Applicant cancelled claim 13. Rejection is withdrawn.
Examiner rejected claims 17 and 18 under 35 USC 112(d). Applicant cancelled claims 17 and 18. Rejection is withdrawn.
Currently, claims 1-3, 5-12, 14-16, 19, and 20 are under examination.

Claim Objections
Claim 15 is objected to because of the following informalities:  
	In regards to claim 15, line 2, “a sheath; and” should be changed to “a sheath;”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-12, 14-16, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	In regards to claim 15, lines 11-12 recite: wherein the plunger further comprises a “resiliently deformable” arm “configured to release the biasing member on deflection by a deflection surface of the sheath”; however, such is new matter not described in the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, 14-16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, lines 11-12 recite: wherein the plunger further comprises a resiliently deformable arm configured to release the biasing member on “deflection” by a deflection surface of the sheath. It is unclear which element undergoes “deflection”. Claims 2, 3, 5-12, 14, 16, 19, and 20 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 8, line 2 recites “a deflecting surface”. Claim 8 depends upon claim 6, which depends upon claim 5, which depends upon claim 1. Claim 1, line 12 recites “a deflection surface”. It is unclear whether the two terms refer to the same element or to different elements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 14-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borgia et al (US 5,201,720).
	In regards to claim 1, Borgia et al teaches an apparatus (Figures 1-14) for use with a syringe for providing a safety syringe, the apparatus comprising: 
a plunger (labeled in Figure 1 below) configured during an inward stroke to expel a substance from a hypodermic needle attached at an open end of a barrel of the syringe (column 3, lines 56-59) 
a biasing member (coiled spring [19]) configured to bias a sheath towards a closed position at least partially covering the hypodermic needle (Figure 14)
wherein the biasing member is configured to be released at a point on the inward stroke of the plunger to urge the sheath towards the closed position (column 3, lines 60-65), wherein the plunger is coupled to the sheath during the inward stroke (between Figure 10 and Figure 11) and is configured to decouple from the sheath to release the biasing member (Figure 11)  
wherein the plunger further comprises a resiliently deformable arm (one of push rods [16] with corresponding one of springs [16b]) configured to release the biasing member on deflection by a deflection surface of the sheath (Figures 10-11)

    PNG
    media_image1.png
    971
    417
    media_image1.png
    Greyscale

	In regards to claim 2, Borgia et al teaches wherein the biasing member is released as a result of a force applied by a user during the inward stroke of the plunger (column 3, lines 60-65).  

	In regards to claim 5, Borgia et al teaches a sheath retainer (hinged flanges [12e] and recesses [14a]) for retaining the sheath in an open position, holding the sheath against the biasing member in a loaded state (Figure 10).  
	In regards to claim 6, Borgia et al teaches wherein the sheath retainer comprises a lug (one of hinged flanges [12e]) on the plunger of the syringe, the lug being configured to engage a corresponding recess (one of recesses [14a]) on the sheath (Figure 10).  
	In regards to claim 7, Borgia et al teaches wherein the sheath is configured to contact a patient's skin and the sheath retainer is configured such that further inward movement of the plunger causes disengagement of the lug from the corresponding recess (Figure 10 to Figure 11).
	 In regards to claim 8, Borgia et al teaches wherein the recess comprises a deflecting surface for deflecting the lug such that the lug disengages from the recess (Figure 9 to Figure 12).
	In regards to claim 14, Borgia et al teaches a lock (hinged flanges [12f] and recesses [14a]) configured to retain the sheath in the closed position.  
	In regards to claim 15, Borgia et al teaches a kit of parts (Figures 1-14) comprising: 
a sheath (shield [14])
a biasing member [19]
a syringe (syringe [17]) comprising a plunger (liquid sealing piston [17d] connected to disc [17c] connected to “plunger” labeled in Figure 1 above), the biasing member being configured to bias the sheath towards a closed position at least partially covering a hypodermic needle (hypodermic needle [17e]) of the syringe (Figure 14)
wherein the biasing member is configured to be released at a point on an inward stroke of the plunger to urge the sheath towards the closed position (column 3, lines 60-65)
wherein the plunger is coupled to the sheath during the inward stroke (between Figure 10 and Figure 11) and is configured to decouple from the sheath to release the biasing member (Figure 11)  
wherein the plunger further comprises a resiliently deformable arm (one of push rods [16] with corresponding one of springs [16b]) configured to release the biasing member on deflection (of one of hinged flanges [12e]) by (in proximity to; near) a deflection surface (of one of recesses [14a]) of the sheath (Figures 10-11)
	In regards to claim 16, Borgia et al teaches wherein the point on the inward stroke of the plunger is an end of the inward stroke of the plunger (Figure 11).  
	In regards to claim 19, Borgia et al teaches a sheath retainer [12e][14a] for retaining the sheath in an open position, holding the sheath against the biasing member in a loaded state (Figure 10).  
	In regards to claim 20, Borgia et al teaches a sheath retainer [12e][14a] for retaining the sheath in an open position, holding the sheath against the biasing member in a loaded state (Figure 10).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Borgia et al, as applied to claim 1 above.
	In regards to claim 9, Borgia et al does not teach wherein the biasing member provides a rotational force, as Borgia et al teaches wherein the biasing member provides a linear force for the sheath to slide forward (column 3, lines 60-65). Applicant teaches that the end result of the rotational force of the biasing member is to cause linear motion of the sheath (claim 10). Thus, Applicant and Borgia et al teach obvious alternatives arriving at the same end result of causing linear motion of the sheath. Thus, it would have been an obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the biasing member, of the apparatus of Borgia et al, to provide a rotational force, as an obvious matter of design choice, as either the biasing member providing a linear force, as taught by Borgia et al, or the biasing member providing a rotational force, as claimed, arrive at the same end result of causing linear motion of the sheath.
	In regards to claim 10, in the modified apparatus of Borgia et al, Borgia et al does not teach a mechanism for translating the rotational force of the biasing member into linear motion of the sheath, as Borgia et al teaches wherein the biasing member provides a linear force for the sheath to slide forward (column 3, lines 60-65). Applicant teaches that the end result of the rotational force of the biasing member is to cause linear motion of the sheath (claim 10). Thus, Applicant and Borgia et al teach obvious alternatives arriving at the same end result of causing linear motion of the sheath. Thus, it would have been an obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus, of Borgia et al, with a mechanism for translating the rotational force of the biasing member into 
	In regards to claim 11, in the modified apparatus of Borgia et al, Borgia et al does not teach wherein the mechanism comprises a threaded portion coupled to the sheath for translating the rotational force of the biasing member into the linear motion of the sheath, as Borgia et al teaches wherein the biasing member provides a linear force for the sheath to slide forward (column 3, lines 60-65). Applicant teaches that the end result of the rotational force of the biasing member is to cause linear motion of the sheath (claim 10). Thus, Applicant and Borgia et al teach obvious alternatives arriving at the same end result of causing linear motion of the sheath. Thus, it would have been an obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism, of the modified apparatus of Borgia et al, to comprise a threaded portion coupled to the sheath for translating the rotational force of the biasing member into the linear motion of the sheath, as an obvious matter of design choice, as either the biasing member providing a linear force to the sheath, as taught by Borgia et al, or the biasing member providing a rotational force that is translated into linear motion of the sheath by a threaded portion coupled to the sheath, as claimed, arrive at the same end result of causing linear motion of the sheath.
	In regards to claim 12, in the modified apparatus of Borgia et al, Borgia et al does not teach wherein the mechanism comprises a threaded portion coupled to the sheath for translating the rotational force of the biasing member into the linear motion of the sheath, and wherein the plunger of the syringe is configured to rotate under the rotational force and to engage the .

Response to Arguments
Applicant's arguments filed October 27, 2021, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: In contrast, in Borgia the plunger has an arm 16 but this arm is not resiliently deformable and in fact the arm 16 moves within a channel such that its movement is restricted (see FIG. 2). Furthermore, the arm 16 of Borgia does not release the sheath directly and instead operates to first deflect a separate lug 12a which is not part of the 
	In regards to claim 15, Applicant argued: Comparable amendments have been made to claim 15 and thus claim 15 is patentable for at least the reasons given above (Remarks, page 6). Examiner disagrees and maintains the rejection of claim 15 for the same reasons as provided above with respect to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783